               Case 5:20-cv-05799-LHK Document 461 Filed 01/21/21 Page 1 of 3




     BRIAN M. BOYNTON
 1
     Acting Assistant Attorney General
 2
     ALEXANDER K. HAAS
 3   Branch Director
 4
     DIANE KELLEHER
 5   BRAD P. ROSENBERG
     Assistant Branch Directors
 6

 7
     ZACHARY A. AVALLONE (SBN 295545)
     ELLIOTT M. DAVIS
 8   STEPHEN EHRLICH
     JOHN ROBINSON
 9   ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street NW
13   Washington, DC 20005
     Phone: (202) 514-2706
14   E-mail: zachary.a.avallone@usdoj.gov
15   Attorneys for Defendants
16
                            IN THE UNITED STATES DISTRICT COURT
17                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
18

19
         NATIONAL URBAN LEAGUE, et al.,                 Case No. 5:20-cv-05799-LHK
20
                        Plaintiff,                      NOTICE
21

22             v.                                       Hearing Date: N/A
                                                        Time: N/A
23       WYNN COGGINS., et al., 1                       Judge: Hon. Lucy H. Koh
24
                        Defendants.
25

26   1
      Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Commerce Wynn
     Coggins is automatically substituted as a Defendant in her official capacity for former Secretary
27
     of Commerce Wilber Ross, and Acting Director of the Census Bureau Dr. Ron Jarmin is
28   automatically substituted as a Defendant in his official capacity for former Director Dr. Steven
     Dillingham.


     NOTICE
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 461 Filed 01/21/21 Page 2 of 3




 1                                                 NOTICE
 2          Defendants respectfully notify the Court and the Plaintiffs that, on January 20, 2021,
 3   President Joseph R. Biden, Jr. signed an Executive Order titled “Ensuring a Lawful and Accurate
 4   Enumeration and Apportionment Pursuant to the Decennial Census.” Although the Executive
 5   Order has not yet been published in the Federal Register, the full text is available at
 6   https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/executive-order-
 7   ensuring-a-lawful-and-accurate-enumeration-and-apportionment-pursuant-to-decennial-census/,
 8   and is also attached to this notice as Exhibit 1.
 9          The Executive Order revokes Executive Order 13880 and the Presidential Memorandum
10   of July 21, 2020. See Section 5. The Executive Order states that “it is the policy of the United
11   States that reapportionment shall be based on the total number of persons residing in the several
12   States, without regard for immigration status.” Section 2. To effectuate that policy, Section 3 of
13   the Order instructs the Secretary of Commerce to “report the tabulation of total population by State
14   that reflects the whole number of persons whose usual residence was in each State as of the
15   designated census date in section 141(a) of title 13, United States Code, without regard to
16   immigration status.” The Executive Order further directs the Secretary to “use tabulations of
17   population reflecting the whole number of persons whose usual residence was in each State as of
18   the census date, without regard to immigration status, in reports provided to the Governor and
19   officers or public bodies having responsibility for legislative apportionment or districting of each
20   State under section 141(c) of title 13, United States Code.”
21          Section 4 of the Executive Order also instructs the Secretary to “take all necessary steps,
22   consistent with law, to ensure that the total population information presented to the President and
23   to the States is accurate and complies with all applicable laws.”
24

25   DATED: January 21, 2021                              Respectfully submitted,
26
                                                          BRIAN M. BOYNTON
27
                                                          Acting Assistant Attorney General
28
     Case 5:20-cv-05799-LHK Document 461 Filed 01/21/21 Page 3 of 3




                                      ALEXANDER K. HAAS
 1
                                      Branch Director
 2
                                      DIANE KELLEHER
 3                                    BRAD P. ROSENBERG
                                      Assistant Branch Directors
 4

 5                                    /s/ Zachary A. Avallone
                                      ZACHARY A. AVALLONE (SBN 295545)
 6                                    ELLIOTT M. DAVIS
 7
                                      STEPHEN EHRLICH
                                      JOHN ROBINSON
 8                                    ALEXANDER V. SVERDLOV
                                      M. ANDREW ZEE
 9                                    Trial Attorneys
10                                    U.S. Department of Justice
                                      Civil Division, Federal Programs Branch
11                                    1100 L Street NW
                                      Washington, DC 20005
12                                    Phone: (202) 514-2706
13                                    E-mail: zachary.a.avallone@usdoj.gov

14
                                      Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28
